Title: To Thomas Jefferson from James Thomson Callender, 15 February 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Febry. 15. 1800.

I did not, untill this day, know that Your Examiner has not been forwarded to Philadelphia. It Shall be done in future. The Prospect goes off very well to many parts of the Country. About 500 are sent off and many more bespoke, but not yet Sent. A parcel will come to Philadelphia, as soon as the River Opens. Chancellor Wythe is the law officer referred to in the inclosed, as Speaking of The Prospect. Colonel Quarrier went to fight a duel with Major William Preston, at Manchester, and let his pistol go off thro’ his own foot; so the duel ended for that time. I have begun extending a clean Copy of Vol 2d of The Prospect, for the Staunton Scourge of aristocracy, set up by Lyon; as all depends on haste, and the momentuous month of October. It will be there first printed in separate pieces, or at least a part of it. They wanted to burn the office of the Scourge. Vid. next Examiner.
I am Sir Your most obedt Servt

Jas. T. Callender.


P.S. Some weeks ago, Mr. George Jefferson sent You a complete copy of The Prospect per post.

 